Winslow, J.
It is very clear that the allowance made to the wife by the decree of divorce was alimony pure and simple. It is so denominated in the judgment. It consists of an allotment of sums payable at regular intervals from year to year, and it is not declared to be a division of the estate; hence it must be construed as alimony. Blake v. Blake, 68 Wis. 303. The general principle is well established, also, that alimony continues only during the joint lives of the parties. It ends when the husband dies. Campbell v. Campbell, 37 Wis. 206, see p. 216, and cases there cited; 2 Bish. Mar., Div. & Sep. § 836. Nor could it be shown, as was attempted to be shown by the petitioner, that there was a parol agreement between the parties, before the entry of the divorce judgment, that the alimony adjudged should continue during the life of the petitioner. The effect of such testimony, if it could have any effect, would be to contradict the terms and legal effect of the judgment, and this cannot be done. 1 Freem. Judgm. § 275. The manifest result of these principles is that the circuit court was right in holding that the petitioner was not entitled to both provisions^ *355but only to the' provision made by the will, the provision made by the judgment having ceased on the death of the testator.
By the Court.— Judgment affirmed.